Title: To Benjamin Franklin from Robert Mease, 14 July 1780
From: Mease, Robert
To: Franklin, Benjamin


Sir
L’Orient July 14. 1780
I am this day favoured with a letter from Mr. Jonathn Williams, desiring me to give you what information I am able, respecting the comparative value of hard money, bills of Exchange and the circulating currency of America, at the time I left Philadelphia.
In compliance with his request, permit me Sir, to inform you That interest bills on the Commissioners and those drawn by Mr. Holker the French Consul at 30 days sight sold at 45 paper dollars for one dollar of 5 livers Tournois and were considered to be scarse specie being more negociable both at Home and in the West Indias, and the credit of bills not well established bore an advance generally of 15 to one more than the bills above mentioned, to which may be added that it had chiefly got into such hands as necessity or a great advance only could call it from, and had been in some instances up to 70 for one and higher about two or three weeks before my departure at which time it had fallen to 55 a 60, and it was generally believed that paper money must still appreciate through the late measures taken for that purpose, (though much complained of) and that the quantity in circulation was verry inadeqte. to the necessaries of Life and the prices of Goods. Bills upon London were to be had sometimes and were sold much about the old rate which was reduced into the present circulation at its depreciated state. That is £160 the rate of Exchange for £100 Sterling and that sum multiplied by 60 the present state of depreciation gives £9600 for £100 Steg. Some time before I came away I was asked more, but it had got lower afterwards and it was the prevalent opinion that it must of necessity still grow better. The necessaries of life rose(?) from 80 to 120 of the former prices and imported goods from 150 to 300.— I intend shortly to pay a visit to Paris when I propose having the pleasure of paying my respects to you in person.—
I have the honour to be Sir verry respectfully Your most obedient Humble Servant
Robert Mease
 
Addressed: A Monsieur / Monsieur Franklin / Ministre plenipotentiare des Etats Unis / De l’amérique a la Cour de france / A Passy près paris
